DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 7, 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A tube for a blood pressure cuff comprising:… a flange integrally formed in one piece with the tube…” in lines 1-7, which indicates that the flange is a component of the tube. However, claim 1 also recites that the flange “has a shape of a 
Claims 2-3, 5, 7, and 9 are rejected by virtue of their dependence from claim 1.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over EP 0337162 A1 (Sorensen) (previously cited) in view of US 2015/0053298 A1 (Tussy) (previously cited), US 2,758,593 A (Berman) (previously cited) and US 2003/0029512 A1 (Kober) (previously cited)
With regards to claim 1, Sorensen teaches a tube for a blood pressure cuff (Figs. 1-3 and Col. 3, line 38 to Col. 4, line 20) comprising: 
a hollow shape (Fig. 1-3 depicts a tube 12 having a hollow shape); and
plural projection portions (Col. 4, lines 9-11: plurality of longitudinal ridges 20) projecting toward a center of a regular polygon in correspondence with vertices of said regular polygon (Col. 4, lines 15-20: the regularly spaced longitudinal ridges 20 form a regular polygon; see below annotated Fig. 2) which inscribes in an outer circumference and has 9 angles (see below annotated Fig. 2), in a shape of an inner circumference in a cross section perpendicular to a longitudinal direction of the tube (Fig. 2: inner surface 16); and a connection between an air bag of the blood pressure cuff and the tube (Fig. 1 and Col. 3, lines 45-47). 

    PNG
    media_image1.png
    355
    433
    media_image1.png
    Greyscale

Annotated Fig. 2 of Sorensen

Sorenson fails to teach that said regular polygon has 6 angles, but does teach that any non-smooth wall configuration can be used (Col. 4, lines 15-20 of Sorenson). 
In a related anti-kink tube, Tussy teaches that a tube has six anti-kinking projections (Fig. 7), which indicates that the corresponding regular polygon has six angles. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the number of angles of the regular polygon of Sorenson to incorporate that it has six as taught by Tussy. Because both of the numbers of projection elements prevent the tube from becoming bent or kinked, it would have been the simple substitution of one known element for another to obtain 
The above combination of Sorenson in view of Tussy is silent with regards to how the connection between the air bag of the blood pressure cuff and the tube is made and whether a flange is integrally formed in one piece with the tube by injection molding in which the flange is molded at a same time with molding of the tube from a same material as the tube and has a shape of a brim which projects around the tube, the material and the shape being capable of being fused with a periphery of an opening portion which is provided in an air bag of the blood pressure cuff. 
In a related tube for a blood pressure cuff (Figs. 1, 4, and 5 of Berman), Berman discloses a connection between an air bag of a blood pressure with a tube (Fig. 4 and Col. 2, lines 18-27 disclose tubular members 23 and 24 which are connected to openings 22 and 25 of the air bag of the blood pressure cuff), wherein the tube has a flange in a shape of a brim which projects radially from and around a longitudinal axis of the tube (Fig. 4 and Col. 2, lines 20-24 disclose flared portions 26 and 27 of tubes 23 and 24, wherein the flared portions are in the shape of a brim), the material and the shape being capable of being fused with a periphery of an opening portion which is provided in an air bag of the blood pressure cuff (Col. 2, lines 23-24 disclose that the flared portions 26 and 27 are welded or cemented to the central openings 28 and 29 in the patches 30 and 31). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connection between the tube and the air bag of the above combination of Sorenson in view of Tussy to incorporate the connection utilizing a flared tube as taught 
Although the above combination teaches or suggests that the flange is integrally formed in one piece with the tube (Fig. 4 of Berman depicts the flared portion being a part of the tube), the above is silent with regards to whether the flange is integrally formed in one piece with the tube by injection molding in which the flange is molded at a same time with molding of the tube from a same material as the tube
In a related system for hoses, Kober discloses a hose line 2 with flanges at ends 2a and 2b (Fig. 1 and ¶ [0010]), wherein the entire hose line can be designed preferably as an integral plastic part by injection molding (¶ [0013]), thereby indicating that the flanges at ends 2a and 2b are molded at the same time with molding of the tube from the same material as the tube. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connection between the flange and the tube of the above combination of Sorenson in view of Tussy and Berman so that they are integrally formed in one piece by injection molding as taught by Kober. The motivation would have been to materially reduce the number of components of the device for it to function, thereby creating a more user-friendly blood pressure tube. 

Regarding claim 2, the above combination further teaches or suggests that the shape of the inner circumference in the cross section (Sorenson: Fig. 2: inner surface 16) comprises the projection portions in respective sides of another regular polygon (see annotated Fig. 2 of Sorenson).
	
	Regarding claim 3, the above combination further teaches or suggests that the projection portions each project in a semicircular shape in each side of said another regular polygon in said shape of the inner circumference in the cross section (Sorenson: see longitudinal ridges 20 in above annotated Fig. 2; the ridges 20 have semicircular portions).
	
	Regarding claim 5, the above combination teaches or suggests that the flange is provided in a collar shape on a periphery of one end of said hollow shape (Sorenson: Fig. 4: coupling 34 is in a collar shape).

Regarding claim 7, the above combination teaches or suggests a direct communication with a measuring device 11 (Fig. 1 depicts 12 connected to 11). However, the above combination is silent regarding a relay portion on one end of said hollow shape, the relay portion being communicable with a body-side tube by being connected to a relay connector provided on an end of said body-side tube, the body-side tube being connected to a body of a blood pressure measurement apparatus.
In a related embodiment of Sorenson, Sorenson teaches a relay portion on one end of said hollow shape (Sorenson: Fig. 4: another coupling 44), the relay portion being communicable with a body-side tube by being connected to a relay connector provided on an end of said body-side tube (Sorenson: Fig. 4: conventional fitting 46, wherein 46 contains both a body-side tube portion and a relay connector portion), the body-side tube being connected to a body of a blood pressure measurement apparatus (Sorenson: Fig. 4: see connection between 46 and 48). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connection between the tube 12 and the measuring device 11 of Fig. 1 of Sorenson to incorporate a connection between 46 and 48 as taught in Fig. 4 of Sorenson. The motivation would have been to provide a non-permanent coupling between the tube and the blood pressure measuring device, thereby improving the ease of use. Additionally or alternatively, because both connections are capable of communicating a tube with a measuring device, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 

	Regarding claim 9, the above combination teaches or suggests a blood pressure cuff comprising the tube for the blood pressure cuff according to claim 1 (see Fig. 1 of Sorenson; also see above 103 analysis for claim 1).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sorensen in view of Tussy, Berman, Kober, and US 2007/0038133 A1 (Kishimoto) (previously presented).
With regards to claim 10, Sorensen teaches a tube for a blood pressure cuff (Figs. 1-3 and Col. 3, line 38 to Col. 4, line 20) comprising: 
a hollow shape (Fig. 1-3 depicts a tube 12 having a hollow shape); and
(Col. 4, lines 9-11: plurality of longitudinal ridges 20) projecting toward a center of a regular polygon in correspondence with vertices of said regular polygon (Col. 4, lines 15-20: the regularly spaced longitudinal ridges 20 form a regular polygon; see above annotated Fig. 2) which inscribes in an outer circumference and has 9 angles (see above annotated Fig. 2), in a shape of an inner circumference in a cross section perpendicular to a longitudinal direction of the tube (Fig. 2: inner surface 16); and a connection between an air bag of the blood pressure cuff and the tube (Fig. 1 and Col. 3, lines 45-47). 
Sorenson fails to teach that said regular polygon has 6 angles, but does teach that any non-smooth wall configuration can be used (Col. 4, lines 15-20 of Sorenson). 
In a related anti-kink tube, Tussy teaches that a tube has six anti-kinking projections (Fig. 7), which indicates that the corresponding regular polygon has six angles. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the number of angles of the regular polygon of Sorenson to incorporate that it has six as taught by Tussy. Because both of the numbers of projection elements prevent the tube from becoming bent or kinked, it would have been the simple substitution of one known element for another to obtain predictable results and/or Sorenson teaches that other configurations may be used and Tussy teaches one such configuration. 
The above combination of Sorenson in view of Tussy is silent with regards to how the connection between the air bag of the blood pressure cuff and the tube is made and whether a flange is integrally formed in one piece with the tube by injection molding in which the flange is molded at a same time with molding of the tube from a same 
In a related tube for a blood pressure cuff (Figs. 1, 4, and 5 of Berman), Berman discloses a connection between an air bag of a blood pressure with a tube (Fig. 4 and Col. 2, lines 18-27 disclose tubular members 23 and 24 which are connected to openings 22 and 25 of the air bag of the blood pressure cuff), wherein the tube has a flange in a shape of a brim which projects radially from and around a longitudinal axis of the tube (Fig. 4 and Col. 2, lines 20-24 disclose flared portions 26 and 27 of tubes 23 and 24, wherein the flared portions are in the shape of a brim), the material and the shape being capable of being fused with a periphery of an opening portion which is provided in an air bag of the blood pressure cuff (Col. 2, lines 23-24 disclose that the flared portions 26 and 27 are welded or cemented to the central openings 28 and 29 in the patches 30 and 31). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connection between the tube and the air bag of the above combination of Sorenson in view of Tussy to incorporate the connection utilizing a flared tube as taught by Berman. The motivation would have been to provide a simple and durable cuff as indicated in Col. 2, lines 40-42 of Berman. 
Although the above combination teaches or suggests that the flange is integrally formed in one piece with the tube (Fig. 4 of Berman depicts the flared portion being a part of the tube), the above is silent with regards to whether the flange is integrally 
In a related system for hoses, Kober discloses a hose line 2 with flanges at ends 2a and 2b (Fig. 1 and ¶ [0010]), wherein the entire hose line can be designed preferably as an integral plastic part by injection molding (¶ [0013]), thereby indicating that the flanges at ends 2a and 2b are molded at the same time with molding of the tube from the same material as the tube. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connection between the flange and the tube of the above combination of Sorenson in view of Tussy and Berman so that they are integrally formed in one piece by injection molding as taught by Kober. The motivation would have been to materially reduce the number of components of the device for it to function, thereby creating a more user-friendly blood pressure tube. 
The above combination teaches or suggests a communication with a measuring device 11 (Fig. 1 depicts 12 connected to 11). However, the above combination is silent regarding how the connection is made.
In a related embodiment of Sorenson, Sorenson teaches a relay portion on one end of said hollow shape (Sorenson: Fig. 4: another coupling 44), the relay portion being communicable with a body-side tube by being connected to a relay connector provided on an end of said body-side tube (Sorenson: Fig. 4: conventional fitting 46, wherein 46 contains both a body-side tube portion and a relay connector portion), the body-side tube being connected to a body of a blood pressure measurement apparatus (Sorenson: Fig. 4: see connection between 46 and 48). It would have 
Although the above combination of Sorenson teaches the use of a coupling 44 so that the tube 42 can attach to a blood pressure monitor 48, the above combination fails to teach that said shape of the inner circumference in the cross section does not include said projection portions in a region within a predetermined distance from one end of said hollow shape in said longitudinal direction. 
In a related blood pressure monitor, Kishimoto teaches the use of a coupling (Figs. 12A to 12C and ¶ [0135]: first connector member 163A), wherein a projection 163a is inserted into a cuff-side air tube 162 so as to create a fluid connection between 162 and 161. The fluid connection is formed because of the elasticity of the tube and the lack of projection portions inside the tube that can cause leaks (see Figs. 12A to 12C). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the section of tube 42 that is coupled to coupling 44 of Sorensen to incorporate that it does not have projection 

Regarding claim 11, Sorensen teaches a tube for a blood pressure cuff (Figs. 1-3 and Col. 3, line 38 to Col. 4, line 20) comprising: 
a hollow shape (Fig. 1-3 depicts a tube 12 having a hollow shape); and
plural projection portions (Col. 4, lines 9-11: plurality of longitudinal ridges 20) projecting toward a center of a regular polygon in correspondence with vertices of said regular polygon (Col. 4, lines 15-20: the regularly spaced longitudinal ridges 20 form a regular polygon; see annotated Fig. 2 above) which inscribes in an outer circumference and has 9 angles (see annotated Fig. 2 above), in a shape of an inner circumference in a cross section perpendicular to a longitudinal direction of the tube (Fig. 2: inner surface 16); and a connection between an air bag of the blood pressure cuff and the tube (Fig. 1 and Col. 3, lines 45-47). 
Sorenson fails to teach that said regular polygon has 6 angles, but does teach that any non-smooth wall configuration can be used (Col. 4, lines 15-20 of Sorenson). 
In a related anti-kink tube, Tussy teaches that a tube has six anti-kinking projections (Fig. 7), which indicates that the corresponding regular polygon has six angles. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the number of angles of the regular polygon of Sorenson to incorporate that it has six as taught by Tussy. Because both of the numbers of projection elements prevent the tube from becoming bent or kinked, it would have been the simple substitution of one known element for another to obtain 
The above combination of Sorenson in view of Tussy is silent with regards to how the connection between the air bag of the blood pressure cuff and the tube is made and whether a flange is integrally formed in one piece with the tube by injection molding in which the flange is molded at a same time with molding of the tube from a same material as the tube and has a shape of a brim which projects around the tube, the material and the shape being capable of being fused with a periphery of an opening portion which is provided in an air bag of the blood pressure cuff. 
In a related tube for a blood pressure cuff (Figs. 1, 4, and 5 of Berman), Berman discloses a connection between an air bag of a blood pressure with a tube (Fig. 4 and Col. 2, lines 18-27 disclose tubular members 23 and 24 which are connected to openings 22 and 25 of the air bag of the blood pressure cuff), wherein the tube has a flange in a shape of a brim which projects radially from and around a longitudinal axis of the tube (Fig. 4 and Col. 2, lines 20-24 disclose flared portions 26 and 27 of tubes 23 and 24, wherein the flared portions are in the shape of a brim), the material and the shape being capable of being fused with a periphery of an opening portion which is provided in an air bag of the blood pressure cuff (Col. 2, lines 23-24 disclose that the flared portions 26 and 27 are welded or cemented to the central openings 28 and 29 in the patches 30 and 31). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connection between the tube and the air bag of the above combination of Sorenson in view of Tussy to incorporate the connection utilizing a flared tube as taught 
Although the above combination teaches or suggests that the flange is integrally formed in one piece with the tube (Fig. 4 of Berman depicts the flared portion being a part of the tube), the above is silent with regards to whether the flange is integrally formed in one piece with the tube by injection molding in which the flange is molded at a same time with molding of the tube from a same material as the tube. 
In a related system for hoses, Kober discloses a hose line 2 with flanges at ends 2a and 2b (Fig. 1 and ¶ [0010]), wherein the entire hose line can be designed preferably as an integral plastic part by injection molding (¶ [0013]), thereby indicating that the flanges at ends 2a and 2b are molded at the same time with molding of the tube from the same material as the tube. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connection between the flange and the tube of the above combination of Sorenson in view of Tussy and Berman so that they are integrally formed in one piece by injection molding as taught by Kober. The motivation would have been to materially reduce the number of components of the device for it to function, thereby creating a more user-friendly blood pressure tube. 
The above combination teaches or suggests a communication with a measuring device 11 (Fig. 1 depicts 12 connected to 11). However, the above combination is silent regarding how the connection is made.
In a related embodiment of Sorenson, Sorenson teaches a relay portion on one end of said hollow shape (Sorenson: Fig. 4: another coupling 44), the relay portion (Sorenson: Fig. 4: conventional fitting 46, wherein 46 contains both a body-side tube portion and a relay connector portion), the body-side tube being connected to a body of a blood pressure measurement apparatus (Sorenson: Fig. 4: see connection between 46 and 48). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connection between the tube 12 and the measuring device 11 of Fig. 1 of Sorenson to incorporate a connection between 46 and 48 as taught in Fig. 4 of Sorenson. The motivation would have been to provide a non-permanent coupling between the tube and the blood pressure measuring device, thereby improving the ease of use. Additionally or alternatively, because both connections are capable of communicating a tube with a measuring device, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 
Although Sorenson teaches the use of a coupling 44 so that the tube 42 can attach to a blood pressure monitor 48, the combination fails to teach that the inner circumference in the cross section has a circular shape in a region within a predetermined distance from one end of the shape in the longitudinal direction
In a related blood pressure monitor, Kishimoto teaches the use of a coupling (Figs. 12A to 12C and ¶ [0135]: first connector member 163A), wherein a projection 163a is inserted into a cuff-side air tube 162 so as to create a fluid connection between 162 and 161. The fluid connection is formed because of the elasticity of the tube and the lack of projection portions inside circular cross-section of the tube that can cause (see Figs. 12A to 12C).It would have been obvious for one of ordinary skill in the art to have modified the section of tube 42 that is coupled to coupling 44 of Sorensen to incorporate that the shape of the inner circumference is circular and does not have projection portions as taught by Kishimoto. The motivation would have been to provide a section of the tube that can form an airtight fluid connection with the coupling 44. 

Response to Arguments
	Claim Objections
	The objections to claims 1, 10, and 11 were withdrawn in view of the amendments filed 02/02/2022.

Claim Rejections – 35 USC § 103
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
To the extent that the Applicant' s arguments are applicable to the current rejections under 35 U.S.C. § 103, the Examiner makes the following comments.
The Applicant’s arguments filed 02/02/2022 regarding Kober has been fully considered but they are not persuasive. The Applicant asserts that the ends 2a and 2b in Kober have different shape and function from the flange in the present invention, and, as a result do not correspond to the material and shape being capable of being fused with the periphery of an air bag. This argument is not persuasive because it is not 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637. The examiner can normally be reached M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/S.C.K./Examiner, Art Unit 3791                                                                                                                                                                                             
/ALLEN PORTER/Primary Examiner, Art Unit 3792